On the last Tuesday of March, 1931, at an annual meeting of joint school district No. 102, Payne county, Okla., the people of that district, by a majority vote, approved a statement of estimated needs of the district to be submitted to the excise board, and also by a majority vote of the people present and participating in the meeting, voted to authorize an excess tax levy of 10 mills over and above the 5-mill levy authorized by law, as provided by sectoon 9696, C. O. S. 1921. Thereafter, members of the school board duly certified the results of the election, together with a financial statement and estimated needs of the district, to the county excise board, which board reduced the estimated needs of the district and made a levy of about 13 mills. The school board, as plaintiff, then brought this action against the excise board of Payne county to compel it to approve the estimate as certified to it by plaintiff, and to make a levy accordingly.
It is alleged and undisputed that a levy of 15 mills is necessary to raise sufficient revenue to meet the required needs of the district, and it is conceded that a 15-mill levy, according to the valuation of the district, is sufficient to meet such needs, Under these facts, it was the duty of the county excise board to approve the estimate as certified to it by plaintiff and to make a levy of 15 mills accordingly.
In the case of School Dist. No. 4, Garfield Co., v. Independent School Dist. No. 4 1/2, Garfield County,153 Okla. 171, 4 P.2d 1031, it is said:
"An estimate made by a school district for the conduct of a school may not be reduced by the excise board, if the rate of levy authorized by the voters of the school district under the statutory and constitutional limitations is sufficient to produce the amount of the estimate made."
The rule therein announced and approved and followed by this court in the recent case of State ex rel. Board of Education, School Dist. No. 16, Payne County, v. Excise Board et al., Case No. 23153, decided Jan. 26, 1932, 155 Okla. 227, 7 P.2d 473.
Under these authorities, the writ is granted.
LESTER, C. J., CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, ANDREWS, McNEILL and KORNEGAY, JJ., concur.